MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Mar 25 2020, 9:34 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Steven Mance,                                            March 25, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2223
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G04-1504-F2-13079



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020                 Page 1 of 10
                                       Statement of the Case
[1]   Steven Mance appeals the trial court’s order that he serve twelve years in the

      Department of Correction following the court’s revocation of his placement on

      probation and in community corrections. Mance raises the following two issues

      for our review:


              1.      Whether the trial court abused its discretion when it
                      ordered Mance to serve twelve years in the Department of
                      Correction.


              2.      Whether the trial court expressed a desire for leniency but
                      felt restrained by a misunderstanding of law when it
                      ordered Mance to serve twelve years in the Department of
                      Correction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 20, 2016, Mance pleaded guilty to criminal confinement, as a Level 2

      felony. Mance admitted that, in committing that offense, he had used his

      victim as a shield or hostage during a S.W.A.T. situation in Marion County. In

      exchange for his guilty plea, the State dismissed a Level 2 felony allegation of

      kidnapping, a Level 6 felony allegation of resisting law enforcement, and a

      Class A misdemeanor allegation of resisting law enforcement. Mance’s plea

      agreement called for a total sentence of seventeen years with any executed term

      capped at twelve years.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 2 of 10
[4]   In accepting Mance’s guilty plea and sentencing him, the trial court noted as an

      aggravating circumstance Mance’s criminal history, which included a prior

      Class D felony conviction for possession of cocaine and a prior Class C felony

      conviction for carrying a handgun without a license. Both of those prior

      convictions resulted in suspended sentences that Mance failed to complete

      successfully. Indeed, as an additional aggravating circumstance, the trial court

      also noted that Mance had “absconded from his home detention monitoring”

      when he committed the Level 2 felony criminal confinement. Appellant’s App.

      Vol. 2 at 115, 135. The court then sentenced Mance to seventeen years, with

      five years executed in the Department of Correction, five years in the Marion

      County Community Corrections program, and seven years suspended to

      probation.


[5]   Following the completion of his term in the Department of Correction, in June

      of 2018 Mance began his term on work release with the Marion County

      Community Corrections program. On November 30, Mance received a pass to

      leave community corrections to go to his place of employment and was due

      back at community corrections following the end of his shift. However, Mance

      did not return or otherwise communicate with community corrections. The

      State filed its notice of community corrections violation on December 1, and

      the trial court issued a warrant for Mance’s arrest.


[6]   Two-hundred and twenty-eight days later, the court’s arrest warrant was served

      on Mance and he was returned to the custody of Marion County law

      enforcement. The State then filed a notice of probation violation, and the court

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 3 of 10
      held a hearing on the two notices in August. At that hearing, Mance did not

      dispute that he had absconded from the Marion County Community

      Corrections program for 228 days, but he insisted that he had done so only

      because the mother of his daughter had been arrested, his daughter needed his

      care, and he thought that, if he communicated those facts to officers at

      community corrections, they would not be reasonable in responding to him.


[7]   Mance’s counsel then asked Mance if he had “pick[ed] up any new cases while

      [he] was out.” Tr. Vol. 2 at 10. Mance initially responded, “[n]o charges,” but

      when he was asked to repeat his answer, he said, “driving.” Id. The court then

      interjected and asked what came of that offense, and Mance said he received

      “time served.” Id. at 11. The court asked, “So you were convicted?” Id.

      Mance then said he pleaded guilty to an offense in Wayne County and that he

      “actually ha[s] been incarcerated since May the 19th.” Id. at 12. The court

      again asked, “On a traffic case?” Id. Mance responded that he had been

      “waiting on Marion County. I got here on July . . . 17th or 18th.” Id.


[8]   The court and the attorneys then promptly looked up Mance’s new Wayne

      County offenses and saw that, while he had be in absentia from the Marion

      County Community Corrections program, he had been arrested in Wayne

      County for possession of marijuana, false informing, and operating a motor

      vehicle without a license. On July 3, he had pleaded guilty to the marijuana

      and operation of a motor vehicle offenses while the false informing offense was

      dismissed. Mance had received a total sentence of twenty days but had

      remained incarcerated since May 30 on the Marion County arrest warrant.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 4 of 10
[9]    The State then asked the court to revoke Mance’s placement and order him to

       serve time in the Department of Correction. Mance’s counsel did not dispute

       the State’s position—he instead asked the court to give Mance “a small, but

       reasonable, but significant, amount of time in the Department of

       Correction[] . . . [d]ue to the fact that he did, and I have to acknowledge, he did

       abscond and he did pick up a new conviction.” Id. at 16. But Mance’s counsel

       asked for a term in the Department of Correction below the full term because

       Mance “was working” and “was supporting his family . . . .” Id.


[10]   The court revoked Mance’s placement in community corrections and probation

       and ordered him to serve twelve years in the Department of Correction. 1 After

       the court announced its decision, the following colloquy ensued:


                [MANCE]: Also, Your Honor, I am upset with Community
                Corrections. . . . I was deemed appropriately fit and was
                supposed to be moved [to home detention] but the case manager
                I had, she never was there and wouldn’t let anyone leave. I was
                only supposed to do only 90 days on house arrest and I was
                doing what I was supposed to do . . . .


                                                     ***


                THE COURT: Well, I don’t know that that’s the case, but I
                know that’s what you think and I accept that. That may[ ]be the
                case. Your recourse is always to the Court. All right. I didn’t




       1
         Mance does not suggest on appeal that the court’s order for him to serve twelve years in the Department of
       Correction, coupled with his original executed term of five years, is inconsistent with the terms of his plea
       agreement.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020                   Page 5 of 10
        get any requests from you with regard to that. You have been
        gone too long[.]


        [MANCE]: [Y]es, but . . . [my original attorney], he actually
        heard on my other stuff and was asking for the paperwork and
        like . . . .


        THE COURT: [W]ell, here is the thing, you were gone too long.


        [MANCE]: Your Honor, but I was going to work every day . . . .
        I had a letter from my job, saying that I was going to work every
        day, but I know it’s not their job but they could have came to my
        job easily and arrested me [be]cause I was there.


        THE COURT: Okay. I understand, but I made my ruling.
        Okay.


        [MANCE’S ATTORNEY]: Thank you, Your Honor.


        THE COURT: Yes[?]


        [MANCE’S ATTORNEY]: May I approach?


        THE COURT: Yes, you may.


        ([Mance’s attorney] hands the Court agreed entry on credit
        time[.])


        THE COURT: All right. I will show 266 days of credit plus 88
        good time days and that is a total of 354 days of credit. I am
        really hopeful that your good record while you have been at the
        [Department of Correction] will be something that they will take into


Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 6 of 10
               consideration toward your parole. So hopefully that will reduce the
               amount of time you are spending, okay?


               [MANCE]: Sure.
Id. at 17-19 (emphasis added). This appeal ensued.


                                      Discussion and Decision
                Issue One: The trial court did not abuse its discretion when it
             ordered Mance to serve twelve years in the Department of Correction.

[11]   On appeal, Mance first asserts that the trial court abused its discretion when it

       ordered him to serve twelve years in the Department of Correction. As our

       Supreme Court has made clear, placement on probation and community

       corrections is


               a matter of grace left to trial court discretion, not a right to which
               a criminal defendant is entitled. It is within the discretion of the
               trial court to determine [placement] conditions and to revoke
               [such placements] if the conditions are violated. In appeals from
               trial court [placement] violation determinations and sanctions,
               we review for abuse of discretion. An abuse of discretion occurs
               where the decision is clearly against the logic and effect of the
               facts and circumstances or when the trial court misinterprets the
               law.


       Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013) (cleaned up).


[12]   According to Mance, the trial court abused its discretion when it ordered him to

       serve twelve years in the Department of Correction because he “left to take care

       of his daughter, whose mother was incarcerated, and continued to work to

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 7 of 10
       support his family during his absence.” Appellant’s Br. at 6. Mance compares

       his being absent from community corrections for nearly two-thirds of a year to a

       “technical” violation or to having been gone only “for [a] short period of time.”
Id. at 7.


[13]   We reject Mance’s argument. First, Mance’s isolated reading of the record does

       not account for the totality of his 228-day absence from community corrections.

       He spent approximately two months of those 228 days incarcerated. Mance

       does not suggest that he was fulfilling the role of a dutiful father from the

       Wayne County jail.


[14]   Second, we agree with the State that Mance’s colloquy with the trial court

       demonstrates more than one rationale for his absconding from community

       corrections. In the trial court, Mance stated that one reason he left community

       corrections was because he was “doing what [he] was supposed to do” and

       participating in home detention, for which he stated he had been “deemed

       appropriately fit,” after his community-corrections case manager had failed to

       show up and give him formal permission to do so. Tr. Vol. 2 at 17. Thus,

       contrary to his argument on appeal, Mance’s position to the trial court was not

       that he had absconded only to care for his daughter. He also asserted that he

       absconded because he thought he had a right to do so.


[15]   Third, Mance does not acknowledge the fact that he has an established history

       of failing to successfully participate in probation and community corrections.

       Indeed, Mance committed the underlying criminal confinement in violation of


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 8 of 10
       a prior placement on home detention. And, during his absence from

       community corrections here, he again committed new offenses.


[16]   The trial court’s order for Mance to serve his remaining twelve years in the

       Department of Correction was well within the court’s discretion. Mance’s

       argument on this issue is merely a request for this Court to reweigh the evidence

       that was before the trial court, which we will not do. We affirm the trial court’s

       order for Mance to serve twelve years in the Department of Correction.


               Issue Two: The trial court did not express a desire for leniency in
                   ordering Mance to return to the Department of Correction.

[17]   Mance next asserts on appeal that, in sentencing him, the trial court expressed a

       desire for leniency but felt restrained by a misunderstanding of law.

       Specifically, Mance relies on the following comment from the trial court at the

       end of the hearing: “I am really hopeful that your good record while you have

       been at the [Department of Correction] will be something that they will take

       into consideration toward your parole. So hopefully that will reduce the

       amount of time you are spending, okay?” Tr. Vol. 2 at 18. According to

       Mance, the trial court’s statement was an “expression for leniency” that the trial

       court, due to “an incorrect understanding of the nature of parole,” appeared to

       believe it could not exercise. Appellant’s Br. at 9. Mance emphasizes that

       “words matter.” Reply Br. at 4, 5.


[18]   Words do matter, and so does context. In context, the trial court had

       pronounced its ruling that Mance was to serve his remaining twelve years in the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 9 of 10
       Department of Correction. Mance then engaged the court in additional

       rationales as to why he thought the court should not enter that ruling, to which

       the court twice responded that Mance had absconded for “too long” and then

       additionally responded that the court had “made [its] ruling.” Tr. Vol. 2 at 18.

       The court then made the statement in question.


[19]   We think the context of the proceedings makes clear that the court’s point in its

       statement was not that it actually desired a different ruling but that Mance’s

       best path forward for less time in the Department of Correction was to be on

       good behavior while there. Nothing about that statement is legally erroneous or

       requires this Court to remand for clarification. We affirm the trial court’s

       judgment.


[20]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2223 | March 25, 2020   Page 10 of 10